Citation Nr: 0611721	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  99-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than April 2, 1997, 
for the grant of a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

On November 3, 1983, the veteran filed a claim of entitlement 
to a total rating for compensation purposes based on 
individual unemployability (TDIU).  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("Once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.").  A VA Form 
21-8940 from the veteran was received by the RO on March 24, 
1989.  The veteran's claim was not adjudicated until an 
August 1997 rating decision.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  The 
law provides that rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Because the RO incorrectly used April 2, 1997 as the date of 
claim, the veteran has not been afforded extraschedular 
consideration for a total disability rating.

There is much medical evidence suggesting that the veteran 
was unable to secure and follow a substantially gainful 
occupation due to his service-connected schizophrenia prior 
to meeting the percentage requirements of 38 C.F.R. 
§ 4.16(a).  This matter should be referred to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 
(2001).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Prepare a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on his 
employability, including his history of 
psychiatric hospitalizations and his 
criminal history.

2.  Submit the issue of whether the 
veteran was unable to secure and follow a 
substantially gainful occupation by reason 
of service-connected disabilities prior to 
April 2, 1997, to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  (The 
veteran's claim for a TDIU was received in 
November 1983, but he did not meet the 
schedular criteria prior to April 2, 
1997.)

3.  After the development requested above 
has been completed to the extent possible, 
reconsider the effective date question on 
appeal, and, if that decision remains 
adverse to the veteran, furnish a 
supplemental statement of the case to the 
veteran and his representative and give 
them the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

